       Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 1 of 10


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Ste. 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorneys for Plaintiff
     Albert Dytch
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11   ALBERT DYTCH,                                   )   No.
                                                     )
12                   Plaintiff,                      )   COMPLAINT ASSERTING DENIAL OF
                                                     )   RIGHT OF ACCESS UNDER THE
13           vs.                                     )   AMERICANS WITH DISABILITIES ACT
                                                     )
14   MAMA OAKLAND LLC; A & M                         )   FOR INJUNCTIVE RELIEF, DAMAGES,
     ASSOCIATES, L.P.,                               )   ATTORNEYS’ FEES AND COSTS (ADA)
15                                                   )
                                                     )
16                   Defendants.                     )
                                                     )
17
18                                           I. SUMMARY
19           1.      This is a civil rights action by plaintiff ALBERT DYTCH (“Plaintiff”) for
20   discrimination at the building, structure, facility, complex, property, land, development, and/or
21   surrounding business complex known as:
22                   Mama Oakland
                     388 Grand Avenue
23                   Oakland, California 94610
24                   (hereafter “the Facility”)

25           2.      Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
26   costs, against MAMA OAKLAND LLC and A & M ASSOCIATES, L.P. (hereinafter
27   collectively referred to as “Defendants”), pursuant to Title III of the Americans with
28   Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related California statutes.



     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                  Page 1
          Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 2 of 10


 1                                         II.         JURISDICTION
 2             3.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 3   claims.
 4             4.    Supplemental jurisdiction for claims brought under parallel California law –
 5   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 6             5.    Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 7                                               III.     VENUE
 8             6.    All actions complained of herein take place within the jurisdiction of the United
 9   States District Court, Northern District of California, and venue is invoked pursuant to 28
10   U.S.C. § 1391(b), (c).
11                                               IV.     PARTIES
12             7.    Defendants own, operate, and/or lease the Facility, and consist of a person (or
13   persons), firm, and/or corporation.
14             8.    Plaintiff suffers from muscular dystrophy. As a result, he is substantially limited
15   in his ability to walk, has limited dexterity, and must use a wheelchair for mobility.
16   Consequently, Plaintiff is “physically disabled,” as defined by all applicable California and
17   United States laws, and a member of the public whose rights are protected by these laws.
18                                                V.       FACTS
19             9.    The Facility is open to the public, intended for non-residential use, and its
20   operation affects commerce. The Facility is therefore a public accommodation as defined by
21   applicable state and federal laws.
22             10.   Plaintiff lives less than five miles from the Facility and works in the
23   neighborhood where the Facility is located. He visited the Facility on or about September 25,
24   2019 to have dinner. During his visit to the Facility, Plaintiff encountered the following
25   barriers (both physical and intangible) that interfered with, if not outright denied, Plaintiff’s
26   ability to use and enjoy the goods, services, privileges and accommodations offered at the
27   Facility:
28   //



     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                        Page 2
       Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 3 of 10


 1                   a)      Plaintiff was seated at the only accessible table, which was just inside
 2                           the front door next to the hostess station. The table had to be pushed up
 3                           against the opposite wall so that the rear wheels of Plaintiff’s wheelchair
 4                           would not obstruct the path of travel. He would have been unable to eat
 5                           there with a dining companion, which was disappointing and deters him
 6                           from returning.
 7                   b)      Plaintiff saw that there was a raised dining counter, but it had no
 8                           lowered portion where he could have sat.
 9                   c)      When Plaintiff finished his meal, he needed to use the restroom but was
10                           frustrated by the narrow path of travel. On the way to the restroom two
11                           diners had to move their seats for him to pass by, which was
12                           embarrassing. If there had been more diners sitting at the tables along
13                           the route or sitting on the stools at the dining counter they would have
14                           also had to get up and stand aside for him to pass by. As it was, the
15                           empty stools at the counter had to be moved to make room for Plaintiff’s
16                           wheelchair to fit through.
17                   d)      Inside the restroom, a large armchair and serving trolley restricted the
18                           maneuvering space and prevented a lateral transfer to the toilet. Plaintiff
19                           was unable to use the toilet, which was inconvenient and uncomfortable.
20                   e)      The restroom had two grab bars, but the one alongside the toilet was
21                           positioned too far forward and would have made a transfer difficult.
22                   f)      The plumbing beneath the sink in the restroom was not insulated, and
23                           Plaintiff had to be careful to avoid the pipes while he washed up from
24                           dinner.
25           11.     The barriers identified in paragraph 10 herein are only those that Plaintiff
26   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
27   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
28   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which



     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                   Page 3
       Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 4 of 10


 1   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
 2           12.     Plaintiff was, and continues to be, deterred from visiting the Facility because
 3   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
 4   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
 5   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
 6   once the barriers are removed.
 7           13.     Defendants knew, or should have known, that these elements and areas of the
 8   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
 9   the physically disabled. Moreover, Defendants have the financial resources to remove these
10   barriers from the Facility (without much difficulty or expense), and make the Facility
11   accessible to the physically disabled. To date, however, Defendants refuse to either remove
12   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
13           14.     At all relevant times, Defendants have possessed and enjoyed sufficient control
14   and authority to modify the Facility to remove impediments to wheelchair access and to
15   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
16   Accessible Design. Defendants have not removed such impediments and have not modified the
17   Facility to conform to accessibility standards. Defendants have intentionally maintained the
18   Facility in its current condition and have intentionally refrained from altering the Facility so
19   that it complies with the accessibility standards.
20           15.     Plaintiff further alleges that the (continued) presence of barriers at the Facility is
21   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
22   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
23   to relevant building standards; disregard for the building plans and permits issued for the
24   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
25   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
26   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
27   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
28   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.



     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                    Page 4
          Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 5 of 10


 1                                        VI.    FIRST CLAIM
 2                                  Americans with Disabilities Act of 1990
 3                               Denial of “Full and Equal” Enjoyment and Use
 4            16.    Plaintiff re-pleads and incorporates by reference the allegations contained in
 5   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 6            17.    Title III of the ADA holds as a “general rule” that no individual shall be
 7   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
 8   goods, services, facilities, privileges, and accommodations offered by any person who owns,
 9   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
10            18.    Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
11   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
12   Facility during each visit and each incident of deterrence.
13                      Failure to Remove Architectural Barriers in an Existing Facility
14            19.    The ADA specifically prohibits failing to remove architectural barriers, which
15   are structural in nature, in existing facilities where such removal is readily achievable. 42
16   U.S.C. § 12182(b)(2)(A)(iv).
17            20.    When an entity can demonstrate that removal of a barrier is not readily
18   achievable, a failure to make goods, services, facilities, or accommodations available through
19   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
20   § 12182(b)(2)(A)(v).
21            21.    Here, Plaintiff alleges that Defendants can easily remove the architectural
22   barriers at the Facility without much difficulty or expense, and that Defendants violated the
23   ADA by failing to remove those barriers, when it was readily achievable to do so.
24            22.    In the alternative, if it was not “readily achievable” for Defendants to remove
25   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
26   services available through alternative methods, which are readily achievable.
27   //
28   //



     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                  Page 5
         Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 6 of 10


 1                                Failure to Design and Construct an Accessible Facility
 2            23.      Plaintiff alleges on information and belief that the Facility was designed and
 3   constructed (or both) after January 26, 1993 – independently triggering access requirements
 4   under Title III of the ADA.
 5            24.      The ADA also prohibits designing and constructing facilities for first occupancy
 6   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
 7   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
 8            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
 9   Facility in a manner that was not readily accessible to the physically disabled public –
10   including Plaintiff – when it was structurally practical to do so.1
11                                     Failure to Make an Altered Facility Accessible
12            26.      Plaintiff alleges on information and belief that the Facility was modified after
13   January 26, 1993, independently triggering access requirements under the ADA.
14            27.      The ADA also requires that facilities altered in a manner that affects (or could
15   affect) its usability must be made readily accessible to individuals with disabilities to the
16   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
17   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
18   fountains serving that area accessible to the maximum extent feasible. Id.
19            28.      Here, Defendants altered the Facility in a manner that violated the ADA and
20   was not readily accessible to the physically disabled public – including Plaintiff – to the
21   maximum extent feasible.
22                                  Failure to Modify Existing Policies and Procedures
23            29.      The ADA also requires reasonable modifications in policies, practices, or
24   procedures, when necessary to afford such goods, services, facilities, or accommodations to
25   individuals with disabilities, unless the entity can demonstrate that making such modifications
26   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
27
     1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
28
     private attorney general under either state or federal statutes.




     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                           Page 6
       Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 7 of 10


 1              30.   Here, Defendants violated the ADA by failing to make reasonable modifications
 2   in policies, practices, or procedures at the Facility, when these modifications were necessary to
 3   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
 4   accommodations.
 5                                       Failure to Maintain Accessible Features
 6              31.   Defendants additionally violated the ADA by failing to maintain in operable
 7   working condition those features of the Facility that are required to be readily accessible to and
 8   usable by persons with disabilities.
 9              32.   Such failure by Defendants to maintain the Facility in an accessible condition
10   was not an isolated or temporary interruption in service or access due to maintenance or
11   repairs.
12              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
13   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
14                                         VII.   SECOND CLAIM
15                                                 Unruh Act
16              34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
17   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
18              35.   California Civil Code § 51 states, in part, that: All persons within the
19   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
20   facilities, privileges, or services in all business establishments of every kind whatsoever.
21              36.   California Civil Code § 51.5 also states, in part that: No business establishment
22   of any kind whatsoever shall discriminate against any person in this state because of the
23   disability of the person.
24              37.   California Civil Code § 51(f) specifically incorporates (by reference) an
25   individual’s rights under the ADA into the Unruh Act.
26              38.   Defendants’ aforementioned acts and omissions denied the physically disabled
27   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
28   and services in a business establishment (because of their physical disability).



     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                     Page 7
       Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 8 of 10


 1           39.     These acts and omissions (including the ones that violate the ADA) denied,
 2   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
 3           40.     Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
 4   minimum damages of $4,000 for each offense.
 5           41.     Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
 6   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
 7   § 52(a).
 8                                             VIII. THIRD CLAIM
 9                         Denial of Full and Equal Access to Public Facilities
10           42.     Plaintiff re-pleads and incorporates by reference the allegations contained in
11   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
12           43.     Health and Safety Code § 19955(a) states, in part, that: California public
13   accommodations or facilities (built with private funds) shall adhere to the provisions of
14   Government Code § 4450.
15           44.     Health and Safety Code § 19959 states, in part, that: Every existing (non-
16   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
17   structurally repaired, is required to comply with this chapter.
18           45.     Plaintiff alleges the Facility is a public accommodation constructed, altered, or
19   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
20   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
21           46.     Defendants’ non-compliance with these requirements at the Facility aggrieved
22   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
23   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
24                                       IX.    PRAYER FOR RELIEF
25           WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
26           1.      Injunctive relief, preventive relief, or any other relief the Court deems proper.
27           2.      Statutory minimum damages under section 52(a) of the California Civil Code
28                   according to proof.



     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                     Page 8
          Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 9 of 10


 1              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
 2              4.       Interest at the legal rate from the date of the filing of this action.
 3              5.       For such other and further relief as the Court deems proper.
 4
     Dated: 12/24/2019                                      MOORE LAW FIRM, P.C.
 5
 6                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
 7                                                          Attorney for Plaintiff
 8                                                          Albert Dytch

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     2
28       This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.




     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                            Page 9
      Case 3:19-cv-08407-TSH Document 1 Filed 12/24/19 Page 10 of 10


 1
                                            VERIFICATION
 2
 3
              I, ALBERT DYTCH, am the plaintiff in the above-entitled action. I have read the
 4
     foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
 5
     except as to those matters which are therein alleged on information and belief, and as to those
 6
     matters, I believe them to be true.
 7
              I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated:     12/24/2019                              /s/ Albert Dytch
11                                                   Albert Dytch
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that his concurrence in the filing of this document and
14   attribution of his signature was obtained.
15                                                          /s/ Tanya E. Moore
16                                                   Tanya E. Moore
                                                     Attorney for Plaintiff,
17                                                   ALBERT DYTCH
18
19
20
21
22
23
24
25
26
27
28



     Dytch v. Mama Oakland LLC, et al.
     Complaint
                                                    Page 10
